360 S.W.3d 927 (2012)
Marcus L. SMITH, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 72988.
Missouri Court of Appeals, Western District.
March 13, 2012.
Frederick Joseph Ernst, Kansas City, MO, for appellant.
Shaun J. Mackelprang, Jefferson City, MO, for respondent.
Division Three: KAREN KING MITCHELL, P.J., JAMES M. SMART, JR., and GARY D. WITT, JJ.

ORDER
PER CURIAM.
Marcus Smith appeals the denial of his Rule 24.035 motion, in which he claimed that he was denied his rights to effective assistance of counsel and to due process of law. He asserts that he was coerced to plead guilty as he reasonably believed his attorney was not prepared for trial and that he did not knowingly and voluntarily enter his guilty plea because counsel misrepresented to him the law of accomplice liability. We affirm the motion court's denial of the post-conviction motion. Rule 84.16(b).